Per Curiam.

All of the sales, except those to Worth & Co. and Lewis Marks, were evidenced by written sales-notes drawn by plaintiff himself. From these sales-notes, it appears that the so-called sales were conditional upon the buyer’s approval of the goods. They did not approve them and consequently no sale was effected. The plaintiff earned no commissions upon these *824transactions. As to the Worth an’d Marks items, the evidence was conflicting and we see no reason to disturb the finding of the justice.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.